Citation Nr: 1709173	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  16-11 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a heart disability.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel








INTRODUCTION

The Veteran served on active duty from January 1962 to January 1964 with subsequent service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

A motion to advance this appeal on the Board's docket has been raised by the Board's acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  

The issue of entitlement to service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A hearing loss disability was not present during the appellant's active service, manifest to a compensable degree within one year of separation, nor does the record contain any indication that any current hearing loss disability is causally related to his active service or any incident therein.

2.  Diabetes mellitus was not present during the appellant's active service, manifest to a compensable degree within one year of separation, nor does the record contain any indication that any current diabetes mellitus is causally related to his active service or any incident therein.



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  Diabetes mellitus was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA with respect to the claims adjudicated in this decision.  

Here, the appellant's claims were filed as fully-developed claims pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim other than service treatment records (STRs) and treatment records from VA medical centers (VAMCs), which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of his and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns "downstream" disability ratings.  See id.  Thus, the notice that is part of the claim form submitted by him satisfies the duty to notify.

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment and personnel records, as well as all relevant VA and private medical records specifically identified by the appellant are in the file.  The appellant has not identified any other pertinent evidence that remains outstanding.

VA obtained a medical opinion regarding the appellant's claim of service connection for hearing loss.  The Board finds that the opinion is adequate, as it is consistent with the evidence of record and supported by a rationale.  The appellant has not argued otherwise.  Although VA did not obtain a medical examination or opinon in connection with the claim of service connection for diabetes mellitus, the Board finds that one is not necessary, absent evidence of an in-service event, injury or disease or symptoms manifesting during the presumptive period or any indication that the appellant's current diabetes mellitus is associated with service.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  The appellant has not argued otherwise.  


Background

The appellant's service treatment records are negative for complaints or findings of hearing loss or diabetes mellitus.  At his November 1963 military separation medical examination, the appellant's ears and endocrine system were determined to be normal.  Laboratory testing was negative, including for sugar in the urine.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

10
LEFT
10
10
10

10

In connection with the separation examination, the appellant completed a Report of Medical History on which he denied having or ever having had ear trouble or sugar in his urine.  

The appellant's service personnel records show that his military occupational specialty was field artillery.  He received no awards or decorations indicative of combat service.  The appellant had foreign service in Germany, but no foreign service in Vietnam, Thailand, or Korea.  There is no indication that he was exposed to herbicides during service and he has not contended otherwise.  

In August 2014, the appellant submitted an original application for VA compensation benefits under the fully developed claim program, seeking service connection for hearing loss and diabetes mellitus.  

Post-service clinical records obtained in support of the claims include VA clinical records showing that the appellant established care with VA in 2014.  At that time, he reported a history of diabetes mellitus and coronary arteriosclerosis, including a triple bypass surgery in 1979 and a bypass graft surgery in 1993.  He reported a family history of heart disease and diabetes mellitus.  See the VA treatment records dated July 2014.  VA treatment records confirm a diagnosis of diabetes mellitus, type II.  

In November 2014, VA obtained a medical opinion regarding the appellant's hearing loss.  After reviewing the claims file, a VA audiologist concluded that it was less likely than not (less than a 50% probability) that the appellant's hearing loss had been incurred in or caused by active service, given the normal hearing acuity exhibited by the appellant in service.  The audiologist noted that service treatment records showed that the appellant had normal hearing acuity during service and that he did not complain of decreased hearing acuity therein.  The audiologist noted that the medical literature indicated that there was an insufficient scientific basis upon which to conclude that permanent hearing loss directly attributable to noise exposure would develop long after noise exposure.  Specifically, studies had shown that based on the understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  Given the normal audiogram at separation, the audiologist indicated that there was no basis upon which to conclude that the appellant's current hearing loss was caused by or a result of his active service, including in-service noise exposure.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including diabetes mellitus or an organic disease of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016).

In addition, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2015).  The enumerated diseases which are deemed to be associated with herbicide exposure include type 2 diabetes.  Id.

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Hearing loss

The appellant claims that service connection for bilateral hearing loss is warranted based on his exposure to acoustic trauma during active service.  The appellant's service personnel records confirm that he served with an artillery unit, a position consistent with noise exposure.

These facts alone, however, do not provide a sufficient basis upon which to grant the claim.  As discussed above, that an injury such as acoustic trauma occurred in service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury or disease.  In this case, there is no evidence of hearing loss which began in service.

Rather, the record affirmatively establishes that the appellant did not develop a chronic hearing loss disability during active service.  Indeed, audiometric testing conducted at the time of service separation indicated that he had normal hearing acuity at that time.  Additionally, at that time, the appellant completed a report of medical history on which he denied ear trouble.  Furthermore, the record contains no indication, nor has the appellant contended, that sensorineural hearing loss manifested to a compensable degree within one year of separation from active service.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

The appellant has not alleged continuous hearing loss since service in connection with this claim.  Rather, as noted, the evidence establishes normal hearing acuity at service separation, as well as the appellant's subjective reports that he was not experiencing ear trouble at that time.

Under these circumstances, the Board concludes that the most probative evidence establishes that hearing loss was not present during active duty, nor is there any indication that hearing loss was manifest to a compensable degree in the first post-service year.  Indeed, the appellant does not contend that his hearing loss had its inception during service, nor does he contend that his hearing loss was manifest to a compensable degree within the first post-service year or for many years thereafter.  

Although the appellant's hearing loss did not have its inception during active service nor was it reported for many years thereafter, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Thus, the Board has carefully reviewed the evidence of record addressing the etiology of the appellant's hearing loss.  The record, however, establishes that the appellant's hearing loss is not causally related to his active service or any incident therein, including exposure to acoustic trauma.

Rather, the medical opinion which addresses this question is not favorable to the appellant.  As set forth above, VA obtained a medical opinion in connection with this claim and the audiologist after examining the record, concluded that the appellant's claimed hearing loss was not related to his active service or any incident therein, including noise exposure.  The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional who has expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the appellant's contentions, based her opinion on a review of the appellant's clinical records and reported medical history, and provided a rationale for her opinion.  The basis for the examiner's conclusion is apparent from a review of the evidence and is consistent with such evidence, particularly with service treatment records noting normal hearing acuity as measured by multiple audiograms.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).

Finally, the Board notes that there is no other competent evidence of record which contradicts this medical opinion or otherwise suggests an association between the appellant's current hearing loss and his active service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Because he is a layperson and the etiology of hearing loss, as opposed to the symptoms and/or date of onset of decreased hearing acuity, is not capable of lay observation, the Board finds that the appellant's lay opinion that his hearing loss may be etiologically related to in-service noise exposure is not competent evidence.  In that regard, the Board finds that the determination of the etiology of hearing loss is a medically complex matter that requires advanced medical knowledge.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.").  Here, the Veteran has not shown that he has the requisite medical qualifications and training to address the etiology of that disability.

In summary, the Board finds that the most probative evidence shows that the appellant's currently claimed hearing loss did not manifest during active service and that sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.  The Board also concludes that the most probative evidence shows that any current hearing loss is not as likely as not causally related to his active service or any incident therein, including noise exposure.  For these reasons, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Diabetes mellitus

The appellant also seeks service connection for diabetes mellitus.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.

As a preliminary matter, the Board notes that the appellant's service treatment and personnel records indicate that he did not serve in Vietnam, Korea, Thailand, or any location known to be associated with the presence of tactical herbicides, nor do these records otherwise contain any indication of tactical herbicide exposure.  He does not contend otherwise.  Thus, service connection for diabetes mellitus on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309, or on a direct basis due to Agent Orange exposure is not warranted.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board further notes that the appellant's service treatment records are entirely negative for any complaints, treatment, or diagnosis of diabetes mellitus.  In fact, the appellant's endocrine system was determined to be normal at service separation and laboratory testing was negative for any indication of diabetes.  Additionally, in connection with the examination, the appellant completed a report of medical history in which he expressly denied having or ever having had sugar in the urine.  Under these circumstances, and absent a contrary allegation from the appellant, the Board concludes that diabetes mellitus was not present during active duty.

The post-service medical evidence is similarly negative for any complaints or findings of any diabetes mellitus for many years thereafter.  Again, the appellant has not contended otherwise.  Moreover, there is no indication in the evidence of record that any medical professional has related the appellant's current diabetes mellitus to his active service or any incident therein and the appellant has not contended otherwise.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

Based on the record, therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for diabetes mellitus is denied.


REMAND

According to a November 2016 Report of General Information, the Veteran was hospitalized for congestive heart failure for four days beginning in October 2016 and then had a heart attack in November 2016, for which he was also hospitalized.  He indicated that he was treated at the Presbyterian Hospital in Albuquerque, New Mexico.  A review of the record indicates that the Veteran's treatment records from this provider have not yet been requested.  As they are relevant to the claim, the AOJ should undertake reasonable efforts to obtain them.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and request that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim of service connection for a heart disability, to include complete treatment records from Presbyterian Hospital, as referenced above.

2.  If the appellant responds, obtain all identified evidence not currently of record-including any relevant records from Presbyterian Hospital- following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Thereafter, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


